Title: To George Washington from Coggeshall Olney, 17 March 1782
From: Olney, Coggeshall
To: Washington, George


                        
                            Sir,
                            Philadelphia March 17th 1782
                        
                        Captain Olney has made repeated application for a recommendation for a discharge. I told him I didnot choose
                            to give one till I obtain’d Colonel Olneys approbation as I have done heretofore in like cases, Your Excellency can much
                            better then myself determine whether Captain Olneys service can be dispenced with—Colonel Olney has often said he would
                            give any officers a recommendation who applied whether he would not alter his mind in the Case of Captain Olney I cannot
                            say—I have the Honour to be Your Excellencys Most Humble Servant 
                        
                            Coggll Olney Major
                            Comdr R.I. Regt
                        
                    